Citation Nr: 1814411	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the evaluation for service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease, from 20 percent to 10 percent effective from July 1, 2011, was proper.

2.  Whether the reduction of the evaluation for service-connected varicose veins, left lower extremity, from 20 percent to 10 percent effective from July 1, 2011, was proper.

3.  Entitlement to an increased disability rating for service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease.

4.  Entitlement to an increased disability rating for service-connected varicose veins, left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
6.  Entitlement to a temporary 100 percent disability rating for service-connected varicose veins, left lower extremity on the basis of treatment requiring convalescence.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, April 2011, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran presented testimonial evidence at a "Travel Board" hearing held at his local RO office before the undersigned Veterans Law Judge.  A transcript of the hearing is of record

The issues of entitlement to increased disability ratings for service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease and service-connected varicose veins, left lower extremity, entitlement to a TDIU, and entitlement to service connection for diabetes mellitus, including as due to exposure to herbicide agents are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction in rating from 20 percent to 10 percent for service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease is not supported by the evidence of record; the record does not contain sufficient evidence of improvement in the Veteran's condition and ability to function under the ordinary conditions of life and work and the RO did not address this in the decision reducing the evaluation.

2.  The reduction in rating from 20 percent to 10 percent for service-connected varicose veins, left lower extremity is not supported by the evidence of record; the record does not contain sufficient evidence of improvement in the Veteran's condition and ability to function under the ordinary conditions of life and work and the RO did not address this in the decision reducing the evaluation.

3.  In a written statement received in April 2017, the Veteran's representative stated that the Veteran was withdrawing his appeal seeking a temporary 100 percent rating  for service-connected varicose veins, left lower extremity on the basis of treatment requiring convalescence.

4.  In a written statement received in April 2017, the Veteran's representative stated that the Veteran was withdrawing his appeal seeking service connection for hypertension.


CONCLUSIONS OF LAW

1.  The decision to reduce the evaluation for service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease from 20 percent to 10 percent was not proper; restoration of the 20 percent evaluation is therefore warranted.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2017). 

2.  The decision to reduce the evaluation for service-connected varicose veins, left lower extremity from 20 percent to 10 percent was not proper; restoration of the 20 percent evaluation is therefore warranted.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 7120 (2017).
 
3.  The criteria for withdrawal of the appeal seeking a temporary 100 percent rating  for service-connected varicose veins, left lower extremity on the basis of treatment requiring convalescence have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4. The criteria for withdrawal of the appeal seeking entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reductions

The Veteran contends that the April 2011 rating decision which reduced both the disability rating for his service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease ("low back disability") and the disability rating for varicose veins, left lower extremity from 20 percent to 10 percent was improper.

In a June 2007 rating decision, the Veteran was granted service connection for his low back disability and assigned a 20 percent evaluation, and was awarded an increased evaluation for service-connected varicose veins, left lower extremity, increased from noncompensable to 20 percent, both effective September 15, 2006.  In April 2010, the Veteran submitted a claim for a TDIU.  In an August 2010 rating decision, the RO proposed to reduce the disability ratings for both the service-connected low back disability and varicose veins, left lower extremity from 20 percent to 10 percent on the basis that a July 2010 VA examination demonstrated findings of range of motion of the thoracolumbar spine with objective evidence of painful motion, and findings of left lower extremity edema which was nonpersistent with complete relief upon elevation of the extremity; both of which were found to be consistent with the schedular evaluation of 10 percent under their respective diagnostic codes.  The Veteran was notified of the proposed reduction and given 60 days to present additional evidence and request a personal hearing.  The Veteran submitted additional evidence and argument that these disabilities had not improved, and asserted that the July 2010 examiner performed the examination inadequately.  In the April 2011 rating decision on appeal, the RO implemented the reduction of the Veteran's low back disability and varicose veins, left lower extremity evaluations from 20 to 10 percent each, effective July 1, 2011.

At the outset, the Board recognizes that the Veteran's 20 percent ratings for his service-connected low back disability and varicose veins, left lower extremity, were in effect from September 2006 to April 2011, a period of less than five years.  As such, the specific protocols for reducing protected ratings are inapplicable to his claims.  See 38 C.F.R. § 3.344(a), (b) (directing that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction of a disability rating that has been in effect for five or more years); see also Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

Instead, the Veteran's claim is governed by 38 C.F.R. § 3.344(c), which applies to disabilities that are likely to improve (i.e., those with ratings in effect for five years or less).  In such instances, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 421 (1993);  Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also may be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-81 (1992).

The Court has consistently held that when the RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

Significantly, the burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  See 38 U.S.C. § 5112; 38 C.F.R. § 3.105 . 

Based on a review of the evidence of record, the Board finds that the reductions of the evaluations for the service-connected low back disability and varicose veins, left lower extremity from 20 percent to 10 percent was improper.  

Regarding the low back disability, the Board finds that a preponderance of the lay and medical evidence before the RO at the time of the April 2011 decision did not demonstrate actual improvement in the Veteran's ability to function under the ordinary conditions of life and work, and no findings on this question were made by the RO in either the rating decision proposing the reduced rating or in the rating decision effectuating the reduction.

The original award of a 20 percent disability rating for the low back was based on the report of an April 2007 examination finding straightening of the lumbar lordosis probably due to muscle spasm without evidence of malalignment.  At April 2007 examination, the Veteran described constant sharp low back pain with stiffness and weakness, without flare-ups.  His treatment included medical, physical therapy and occupational therapy, and the use of NSAIDS.  The Veteran used a cane off and on.  The Veteran reported that he could walk a distance of two miles.  The disability was found to impact the Veteran's activities of daily living in that it would have a moderate effect on recreational activities and his ability to drive.    

The July 2010 VA examination report upon which the reduction was based documented the Veteran's statements that his low back condition had worsened since his last examination, and that he was then treated with tramadol, OTC Tylenol, and local injections.  The report documented a history of decreased motion, stiffness, and spasm, and noted that the Veteran used a brace.  Range of motion testing demonstrated greater range of motion of the thoracolumbar spine than at the April 2007 examination, and the report indicates that the Veteran did not have back spasms severe enough to result in abnormal spinal contour.  The examiner noted that the Veteran was unemployed and described the Veteran's stated reasons was that his back and leg conditions kept him from driving large long-distance trucks.  The effect on occupational activities included problems with lifting and carrying, difficulty reaching, and pain, with the low back disability moderately affecting the Veteran's ability to do chores and exercise and preventing him from engaging in sports.

The reasoning proffered by the RO for reducing the Veteran's low back disability evaluation did not meet the substantive requirements for a reduction.  The RO based its decision to reduce the disability rating from 20 percent to 10 percent solely on the objective range of motion and spinal curvature findings at the July 2010 VA examination.  However, while the examiner noted that the Veteran reported a worsening of his condition and claimed that he was unemployed in part due to his low back pain, and continued to suffer limitations in his activities of daily living due to the disability, there is no indication that the Veteran's level of disability at the time of the July 2010 examination would reflect any improvement in his ability to function under the ordinary conditions of life or work.  The RO made no mention that the proposed reduction was based on findings of improvement of the underlying lumbar disability and a corresponding improvement in the Veteran's ability to function under the ordinary conditions of life and work, either in the August 2010 decision proposing the reduction or April 2011 decision reducing the disability rating.

Inasmuch as the RO failed to comply with the procedural and substantive requirements of 38 C.F.R. § 3.105(e), by not setting forth all material facts and reasons for the proposed reduction, such reduction in evaluation-compensation for the Veteran's service-connected low back disability is void ab initio; the previous evaluation must be restored.

Regarding his left lower extremity varicose veins, the Board finds that a preponderance of the lay and medical evidence before the RO at the time of the April 2011 decision did not demonstrate actual improvement in the Veteran's disability with regard to his ability to function under the ordinary conditions of life and work, and no findings on the latter question were made by the RO in either the rating decision proposing the reduced rating or in the rating decision effectuating the reduction.

The RO awarded an increased 20 percent disability rating for the service-connected varicose veins, left lower extremity, in a June 2007 rating decision, based on the report of an April 2007 VA examination.  At the April 2007 VA examination, the Veteran reported intermittent weakness and fatigue in his left leg occurring when he was on his feet for extended periods; reportedly occurring approximately four times over the past six months and lasting for 3-4 days at a time.  Multiple varicosities were noted in the posterior thighs, left worse than right.  The rating decision further stated that the examiner noted fatigue in the left leg with prolonged standing, and edema not relieved by elevation.  Not discussed in the rating decision is a note from the April 2007 examination that the Veteran reported changing jobs from an electrician to truck driver to avoid long standing.  The Veteran was noted to be able to walk two miles, with somewhat effective treatment including exercise and stretching.  On physical examination, the Veteran was not found to have edema, ulcers, or stasis pigmentation.  There is a single notation that edema is not relieved by elevation.

The July 2010 VA examination report documented the Veteran's statements that his varicose veins in his left leg are worse and that he had been referred to a vascular surgeon by his primary care physician.  The examination report indicates that the veteran reported non-persistent edema and pain, completely relieved by elevation of the extremity.  He further stated that he would get an aching and heavy feeling after prolonged walking or standing, relieved by elevation or compression hosiery.  Edema was not observed on physical examination, and the examiner described raised, palpable varicose veins covering the lateral and posterior distal left thigh and posterior left knee into the upper border of the calf, with darkened expanded veins visible under the skin on the anterior left leg along the medial border of the tibia.  The Veteran reported that he was unemployed but not retired due to his back and leg conditions.  The Veteran's varicose veins were noted to have significant effects on occupational activities, resulting in decreased mobility, lack of stamina, and pain.  They were noted to have a mild effect on daily activities including chores, shopping, recreation, and travelling, a moderate effect on exercise, and a severe effect on sports.  

Following the examination, the Veteran objected to the report, stating that the examiner never looked at or touched his varicose veins, just had him stretch his leg.  Further, less than eight months following the decision reducing the disability rating, the Veteran underwent a second left lower extremity phlebectomy for his varicose veins.  While this evidence was not available at the time of the April 2011 decision, it does lend itself to a conclusion that the Veteran's disability had not undergone sustained improvement.  

The reasoning proffered by the RO for reducing the Veteran's varicose vein, left lower extremity evaluation is not found to have met the substantive requirements for a reduction.  The RO based its decision to reduce the disability rating from 20 percent to 10 percent on notations on the July 2010 VA examination report that the Veteran did not have constant pain or pain at rest, and had edema and symptoms fully relieved by elevation or compression hosiery.  However, while the examiner also noted that the Veteran reported a worsening of his condition, claimed that he was unemployed in part due to his varicose veins, and continued to suffer significant effects on his occupational activities, there is no indication that the Veteran's level of disability at the time of the July 2010 examination would result in any improvement in Veteran's ability to function under the ordinary conditions of life or work.  The RO made no mention that the proposed reduction was based on findings of improvement of the underlying varicose vein, left lower extremity disability and a corresponding improvement in the Veteran's ability to function under the ordinary conditions of life and work, either in the August 2010 decision proposing the reduction or April 2011 decision reducing the disability rating.

Inasmuch as the RO failed to comply with the procedural requirements of 38 C.F.R. § 3.105(e), by not setting forth all material facts and reasons for the proposed reduction, such reduction in evaluation-compensation for the Veteran's service-connected varicose veins, left lower extremity is void.  A preponderance of the evidence additionally is not found to demonstrate improvement of the varicose vein disability which would correspond to improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The previous evaluation should therefore be restored.

II.  Withdrawal of Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  

In an April 2017 letter, the Veteran's attorney representative stated that "the claim for hypertension and temporary total disability due to surgery for varicose veins is withdrawn."  The Veteran confirmed at the May 2017 Board hearing that he was withdrawing his claim of entitlement to service connection for hypertension.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these particular issues on appeal.  Accordingly, the Board does not have jurisdiction over them, and the appeals seeking a temporary 100 percent disability rating for service-connected varicose veins, left lower extremity on the basis of treatment requiring convalescence and service connection for hypertension should be dismissed.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 20 percent evaluation for service-connected chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease is restored, effective the date of the reduction, July 1, 2011.

Subject to the law and regulations governing payment of monetary benefits, the 20 percent evaluation for service-connected varicose veins, left lower extremity is restored, effective the date of the reduction, July 1, 2011.

The appeal seeking a temporary 100 percent rating for service-connected varicose veins, left lower extremity on the basis of treatment requiring convalescence is dismissed.

The appeal seeking service connection for hypertension is dismissed.


REMAND

Additional development is found necessary prior to adjudication of the remaining claims on appeal.

With regard to the Veteran's claims for increased disability ratings for his service-connected low back disability and varicose veins, left lower extremity, the Board notes that the most recent VA examinations of record pertaining to these issues was conducted in July 2010, close to eight years ago.  While the mere passage of time in itself may not necessitate the provision of an additional examination, in this case, the Veteran underwent a left lower extremity phlebectomy and reportedly underwent back surgery since the prior VA examination.  Given that the Veteran has described a worsening of these service-connected disabilities, appropriate examinations should be provided to ascertain the current severity of each disability.

The Veteran currently has the following disabilities which have been granted service connection: right lower extremity radiculopathy; chronic lumbar strain with bulging disc at L4-L5 with degenerative disc disease; varicose veins, left lower extremity, status post phlebectomy; and right shoulder subacromial bursitis, impingement, status post arthroscopic repair.  After implementation of the restoration of the prior 20 percent evaluations for the low back disability and varicose veins, left lower extremity, the Veteran has a combined disability rating of 50 percent.  As this does not meet the numeric criteria for a schedular award of a TDIU, and the other increased rating issues remanded herein may result in this criteria being met, the issue of entitlement to a TDIU is found to be inextricably intertwined with these issues, and should also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Finally, the most recent VA examinations pertaining to the severity of the Veteran's service-connected disabilities and their effect on the Veteran's employability were conducted nearly eight years ago.  On remand, contemporaneous examinations should be provided to assess the effect of each service-connected disability on the Veteran's functional abilities.   See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, including employment.  See 38 C.F.R. § 4.10.  

As the Board is remanding these issues for further development, action should be taken by the AOJ to ensure complete VA treatment records and any outstanding records of the Veteran's treatment with the Naval Hospital of Pensacola are obtained and associated with the claims file.  The AOJ should also make reasonable efforts to ensure any updated private treatment records are requested and associated with the file, contacting the Veteran for any necessary authorizations as necessary.

Finally, in a December 2013 rating decision, the RO denied the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, to include as relating to herbicide exposure.  The Veteran submitted a Notice of Disagreement in January 2014.  As the record does not reflect that the AOJ has responded to the Veteran's Notice of Disagreement with a Statement of the Case addressing this issue, remand to permit the AOJ to issue a Statement of the Case is required per Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Obtain any and all outstanding medical records of the Veteran's treatment at the Naval Hospital in Pensacola from January 2017 to the present, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Ask the Veteran to identify any additional private treatment he has received relating to his service-connected disabilities, records of which he would like for VA to obtain, and to provide a release form (if necessary) for any such records so that VA can request the records on his behalf.  After securing any necessary written authorization from the Veteran, obtain the private records identified, including any from S.H. since January 2017 (as indicated in the May 2017 Board Hearing transcript), and document all such efforts made if any identified records cannot be provided.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

4.  After completing the above and associating all responsive records with the claims file, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the current severity and manifestations of each service-connected disability as well as the overall impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  

The AOJ should provide the examiner with a list of all the Veteran's service-connected disabilities.

The examiner(s) must elicit from the Veteran a full work and educational history, as well as a description of the Veteran's functioning/activities over the course of a normal day/week.   

The VA examiner must address the extent of functional and industrial impairment due to the effects of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the current severity of the Veteran's service-connected disabilities and the effects of such disabilities upon the Veteran's ordinary activity which includes those relevant to employment.  This description may include an opinion on such questions as whether the Veteran's service-connected conditions preclude standing and/or sitting for extended periods (specifying the time limits), lifting more than a certain weight, interacting appropriately with others (customers, coworkers, employers), or performing other specific tasks, such as those requiring extended concentration or fine motor skills, or hearing and communication abilities.  

The examiner(s) should comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary or light work.

The examiner(s) must include in the examination report(s) the rationale for any opinion expressed.  However, if an examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical report(s) to ensure responsiveness and full compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After conducting any necessary development, readjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents, and issue a Statement of the Case addressing the issue.  The Veteran should be advised, in writing, of the steps needed to perfect a timely substantive appeal and provided the opportunity to do so.

7.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for  entitlement to increased disability ratings in excess of 20 percent for service-connected low back disability and in excess of 20 percent for service-connected varicose veins, left lower extremity, and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


